DETAILED ACTION
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-4 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a semiconductor comprising a first carrier part and a second carrier part opposite the first carrier part, at least one semiconductor element arranged between the first and second carrier parts, at least one contact surface of an electrically-conductive material which is on the semiconductor element, on the first or second carrier part, a contact sleeve on the carrier part which is positioned directly opposite the contact surface, a contact pin at one axial end, incorporate an end face for the electrical contact connection of the contact surface, wherein the first carrier part and/or the second carrier part comprises a printed conductor which is connected to the contact surface and/or to the contact sleeve. 
Claims 5-9 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a semiconductor comprising a method for producing a semiconductor 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818